Citation Nr: 1727865	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  11-25 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right leg disability as secondary to service-connected disability of left knee derangement with traumatic arthritis.  

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a back condition as secondary to service-connected disability of left knee derangement with traumatic arthritis.

3.  Entitlement to a disability rating in excess of 30 percent for service-connected left knee derangement with traumatic arthritis.

4.  Entitlement to a disability rating in excess of 10 percent for service-connected residual of surgical scar, left anterior knee.

5.  Entitlement to an earlier effective date for the award of a separate rating for left knee instability.

6.  Entitlement to service connection for a right leg disability as secondary to service-connected disability of left knee derangement with traumatic arthritis.

7.  Entitlement to service connection for a back condition as secondary to service-connected disability of left knee derangement with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In his September 2011 VA Form 9 substantive appeal, the Veteran requested a hearing before a member of the Board.  In a March 2015 statement by the Veteran's representative he withdrew his request for a hearing and requested an informal phone conference with the DRO instead.  There have been no additional requests for a Board hearing since that time and VA therefore has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(e) (2016).

The issues of entitlement to service connection for a back condition as secondary to service-connected disability of left knee derangement with traumatic arthritis, entitlement to service connection for a right leg disability as secondary to service-connected disability of left knee derangement with traumatic arthritis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed July 1992 rating decision, the RO denied the claim of entitlement to service connection for a right leg disability as secondary to service-connected disability of left knee derangement with traumatic arthritis.

2.  Evidence added to the record since the July 1992 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a right leg disability as secondary to service-connected disability of left knee derangement with traumatic arthritis.

3.  In an unappealed January 2010 rating decision, the RO denied the claim of entitlement to service connection for a back condition.  

4.  Evidence added to the record since the January 2010 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a back condition as secondary to service-connected disability of left knee derangement with traumatic arthritis.

5.  Even considering his complaints of pain, pain on motion, weakness, and functional loss, the Veteran's left knee derangement with traumatic arthritis has been manifested by flexion no worse than 75 degrees and extension no worse than 20 degrees; and, there is no evidence of ankylosis, or locking.  His knee continues to be manifested by recurrent moderate lateral instability.

6.  For the entire period on appeal, the Veteran had less than 3 scars that were painful but not unstable.

7.  The record reflects evidence of painful motion, instability, weakness, tenderness and guarding of movement of the left knee prior to June 9, 2015.


CONCLUSIONS OF LAW

1.  The July 1992 rating decision that denied service connection for a right leg disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R.  §§ 3.104, 20.1103 (2016).

2.  The evidence received subsequent to the July 1992 rating decision is new and material and serves to reopen the Veteran's claim of entitlement to service connection for a right leg disability as secondary to service-connected disability of left knee derangement with traumatic arthritis.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The January 2010 rating decision that denied service connection for a back condition is final.

4.  The evidence received subsequent to the January 2010 rating decision is new and material and serves to reopen the Veteran's claim for entitlement to service connection for a back condition as secondary to service-connected disability of left knee derangement with traumatic arthritis.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The criteria for a disability rating greater than 30 percent for service-connected left knee derangement with traumatic arthritis have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5526-5263 (2016).

6.  The criteria for an evaluation in excess of 10 percent for residual of surgical scar, left anterior knee have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

7.  The criteria for an earlier effective date for the assignment of a separate rating for left knee instability have been met.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R.  §§ 3.400(o)(2), 4.59 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The duty to notify has been met.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records, Social Security Administration (SSA) records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Reopening Claims

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Right Leg Disability

Service connection for a right leg disability was denied initially in July 1992.  The RO essentially determined that there was no evidence of a right leg disability in -service.  The Veteran did not appeal his claim for service connection, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156 (b).  The decision denying service connection for a right leg disability became final one year later. 38 U.S.C.A. § 7104 (b) (West 2002); 38 C.F.R. § 20.1103 (2016).

The evidence that has been received since the July 1992 rating decision pertaining to the Veteran's right leg disability includes a report from Dr. D.M. dated March 2015 which opined that the Veteran's right leg disability is related to his service connected left knee condition.  Specifically, Dr. D.M. opined the left knee caused additional stress across the Veteran's right lower extremity weight-bearing joints.  It is his medical opinion that it is as likely as not that the extra mechanical forces placed across the Veteran's right medial compartment accelerated the traumatic arthritic process in the right leg.  Additionally, updated VA treatment records indicated ongoing treatment for the Veteran's right knee condition.  In particular, an April 2014 MRI of the right knee showed a complete ACL tear as well as a lateral meniscus tear with postsurgical change in the medial meniscus.  Osteoarthritis was also found.

The Veteran also underwent VA examinations in June 2015 and March 2016.  The examiner diagnosed the Veteran with bilateral meniscal tear, cruciate ligament tear and degenerative arthritis.  

The Board finds that the report from Dr. D.M. dated March 2015 along with the VA treatment records and examinations are new and material evidence which provides additional information relating to an unestablished fact necessary to substantiate this service connection claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  As previously mentioned, pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   Moreover, the Court explained this standard is intended to be a low threshold.  Id.  

Accordingly, the Board concludes that the July 1992 rating decision will be reopened because new and material evidence has been received.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


Back Condition

Service connection for a back condition as secondary to the service connected left knee derangement with traumatic arthritis was denied initially in January 2010.   The RO essentially determined that the Veteran's right knee disability was not related to his military service.  The Veteran did not appeal his claim for service connection, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156 (b).  The decision denying service connection for a right leg disability became final one year later. 38 U.S.C.A. § 7104 (b) (West 2002); 38 C.F.R. § 20.1103 (2016).

The evidence that has been received since the January 2010 rating decision pertaining to the Veteran's back condition includes a report from Dr. D.M. dated March 2015 which reported that the Veteran's back condition is related to his service connected left knee condition.  Specifically, Dr. D.M. opined it is at least as likely as not that the Veteran's low back symptoms are the direct result of his service-connected left knee injury.  In support of his opinion, he respectfully disagreed with the opinion provided by Dr. H. previously, as she does not specialize in orthopaedic medicine.  

The Veteran also underwent a recent VA examination in March 2016.  The March 2016 VA examination diagnosed the Veteran with degenerative disc disease, spondylolisthesis and L5 spina bifida occulta.

The Board finds that the report from Dr. D.M. dated March 2015 is new and material evidence which provides additional information relating to an unestablished fact necessary to substantiate this service connection claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  As previously mentioned, pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   Moreover, the Court explained this standard is intended to be a low threshold.  Id.  

Accordingly, the Board concludes that the January 2010 rating decision will be reopened because new and material evidence has been received.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.   For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


Increased Rating

Left Knee Derangement with Traumatic Arthritis

Procedurally, the Veteran filed a claim for an increased rating for service-connected left knee derangement with traumatic arthritis in September 2009.  The January 2010 rating decision continued the 30 percent disability rating for left knee derangement with traumatic arthritis.  A separate evaluation of service connection for left knee instability was then granted with an evaluation of 20 percent effective June 9, 2015 in the March 2017 rating decision.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).

The Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Normal range of motion of the knee is from 0 degrees of extension (leg in straight line from hip to heel) to 140 degrees of flexion (leg bent with heel near posterior thigh). See 38 C.F.R. § 4.71a, Plate II. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is warranted where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is warranted where knee flexion is limited to 15 degrees. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is warranted where knee extension is limited to 10 degrees, a 20 percent rating is warranted where knee extension is limited to 15 degrees, a 30 percent rating is warranted where knee extension is limited to 20 degrees, a 40 percent rating is warranted where knee extension is limited to 30 degrees, and a 50 percent rating is warranted where knee extension is limited to 45 degrees. 

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum). 

38 C.F.R. § 4.71a, DC 5256 provides for a 30 percent rating (and even higher ratings) for ankyloses of a knee in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221   (1995). 

According to DC 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability, a 10 percent rating is assigned with evidence of slight recurrent subluxation or lateral instability of a knee; 20 percent rating is assigned with evidence of moderate recurrent subluxation or lateral instability; and 30 percent rating is assigned with evidence of severe recurrent subluxation or lateral instability.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under DC 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11   (1996). 

38 C.F.R. § 4.71a , DC 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the knee joint. 

38 C.F.R. § 4.71a, DC 5259 provides for a 10 percent rating for symptomatic residuals of removal of a semilunar cartilage.  Ratings under DC 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion. VAOGCPREC 9-98. 

Thus, if there are symptoms as a residual of a meniscectomy (partial removal of semilunar cartilage in the knee) which are subluxation or instability, or limitation of motion, separate ratings for such manifestation may be assigned.  However, 38 C.F.R. § 4.71a , DC 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. A locked knee is "a condition in which the knee lacks full extension and flexion because of internal derangement, usually the result of a torn meniscus." http://medical-dictionary.thefreedictionary.com/locked+knee.  Thus, locking encompasses limitation of motion such that assigning additional and separate rating for limited knee flexion or extension under, respectively, DCs 5260 or 5261 would constitute pyramiding under 38 C.F.R. § 4.14  and, as such, is prohibited.  See VAOPGCPRECs 23-99 and 9-93.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.
 
Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, without objective functional loss, does not require that a higher rating be assigned.  The assignment of highest rating for pain without other objective findings would lead to potentially 'absurd results'.  Id. at 43.

Following the September 2009 claim for an increased rating, a December 2009 VA examination was performed which diagnosed the Veteran with left knee derangement with traumatic arthritis.  Pain, stiffness, locking, swelling and giving away were documented.  The symptoms got worse since the onset of the condition.  Flare-ups were described with a 10 out of 10 severity, occurring twice daily and lasting 15 minutes per hour.  Rest was required to relieve the flare-ups which were caused by gait change while moving.  A cane, crutches and a knee brace were used as ambulatory aids which helped with pain and stability.  No episodes of dislocation or inflammatory arthritis were described but the Veteran did report recurrent subluxation.  Specifically, the Veteran reported hearing "popping noise happening all the time" and requiring "reset" of the knee.  Range of motion for the left knee was 110 degrees of flexion and normal extension.  Pain, fatigue, weakness, and lack of endurance were present on range of motion testing.  

An August 2010 VA physical therapy notation reported the Veteran was experiencing bilateral knee pain and needed a replacement knee brace.

Later, a March 2011 VA examination found there was no ankylosis of the knee.  On examination, the Veteran's left knee range of motion was 140 degrees of flexion, and normal extension.  Pain, fatigue, weakness, lack of endurance, painful motion, effusion, instability, tenderness, abnormal movement and guarding of movement were present on examination.  

Another VA examination was performed in July 2011.  At the time of the examination, the Veteran reported being in constant pain in his knee and using a brace for ambulation support.  On examination, the Veteran's left knee had bony joint enlargement, crepitus, tenderness, pain at rest, abnormal motion and guarding of movement.  Giving way, pain, stiffness, decreased speed of joint motion, and severe, weekly flare-ups were all documented.   No instability was found on examination.  Functionally, the Veteran was limited to walking about a fourth of a mile and standing for up to one hour.  He used a cane and a brace for walking.  The Veteran's left knee had active range of motion from 10 to 95 degrees with pain.

An April 2014 left knee MRI showed the anterior cruciate ligament was completely torn as well as a lateral meniscus tear.  Moreover, there was a presumed postsurgical change medical meniscus and osteoarthritis found.

The March 2014 report from Dr. D.M opined that despite wearing a brace since 1972 and undergoing surgical reconstruction, the Veteran had continued to have marked rotary instability, classic for an ACL deficient knee.

A May 2014 VA treatment notation reported the Veteran's pain was a 10 out of 10 located mainly in the lateral part of his knees.  The pain was described as worse with rising from a seated position but the pain is relieved with medications.  There was a clicking, popping and catching noise described.  Physical therapy was completed the year prior but the Veteran indicated it made the pain worse.  He used bilateral knee braces for ambulation.

In June 2015, a VA examination was performed on the Veteran's knees.  At the time of the examination, the Veteran described increased pain and stiffness in the left knee since his last examination.  He took Percocet as needed for the pain.  The Veteran also reported using two canes and knee braces for ambulation.  Flare ups including left knee stiffness and pain were described and caused functional loss.  On examination, the Veteran's left knee range of motion was 20 to 85 degrees flexion and 85 to 20 degrees of extension.  Pain was noted on the examination but does not result in functional loss.  Additionally, there was no evidence of pain on weight bearing but there was objective evidence of localized tenderness or pain on palpation of the joint in the medial and anterior knee.  There was no evidence of crepitus.  The Veteran declined testing with repetitive use due to unbearable pain.  Moreover, pain, fatigue and weakness were reported as limiting the functional ability with repeated use over a period of time.  Muscle strength was normal and there was no evidence of muscle atrophy or ankylosis.  Additionally, the joint stability tests showed no history of recurrent subluxation, no recurrent effusion, but the Veteran did have 3+anterior instability.  Functionally, the examiner noted the Veteran's left knee condition caused him to be unable to stand or walk for prolonged periods of time.

In March 2016, another VA examination was performed on the Veteran's knees.  The examination diagnosed the Veteran with meniscal tear, cruciate ligament tear and degenerative arthritis.  At the time of the examination, the Veteran reported flare-ups including increased pain and functional loss due to the painful knees.  On examination, the left knee had 15 to 75 degrees of flexion and extension from 75 to 15 degrees.  The abnormal range of motion contributed to functional loss, such as limiting the Veteran's walking ability.  There was no evidence of pain with weight bearing or crepitus but there was evidence of localized tenderness or pain in the global knee.  The Veteran was unable to perform repetitive use testing with at least three repetitions due to unbearable pain.  Additional factors contributing the Veteran's left knee disability included disturbances of locomotion and interference with standing.  There was no reduction in muscle strength in the left knee nor was there evidence of muscle atrophy or ankylosis.  The examiner did note a history of slight recurrent subluxation with no history of lateral instability or recurrent effusion.  Joint instability testing showed anterior instability of 3+, normal posterior instability, normal medial instability and normal lateral instability.  The Veteran reported constantly using a brace and cane for assistance with ambulation.  Functionally, the examiner noted the Veteran's left knee condition impacted his ability to perform occupational tasks by limiting his walking and standing.

VA treatment notes from August 2016 report the Veteran was evaluated for bilateral knee braces.  

An April 2017 MRI of the Veteran's left knee showed postoperative changes involving the medial knee joint with surgical material and artifact involving the medical patellofemoral ligament, medial soft tissues and medical collateral ligament.  Additionally, diffuse maceration or meniscotomy with poor visualization of any intact medical meniscal tissue, a chronic ACL tear and moderate effusion with diffuse synovitis were found.

Based on the above, the most favorable evidence of record demonstrates the Veteran's forward flexion was limited to 75 degrees and extension was limited to 20 degrees.  The Veteran is receiving the maximum rating of 30 percent allowed under Diagnostic Code 5260 and there is no evidence of a 30 degree limitation of extension to warrant a 40 percent disability rating under Diagnostic Codes 5261.

Additionally, while there is no evidence of ankyloses, or frequent episodes of "locking", pain, and effusion of the knee joint, the Veteran is already receiving the maximum rating under Diagnostic Code 5256 and 5258.

As previously stated, the Veteran is receiving a separate 20 percent disability rating effective June 9, 2015 for left knee instability under Diagnostic Code 5257, which is described as moderate recurrent lateral instability.  There is no evidence of severe recurrent lateral instability in order to warrant a rating of 30 percent under Diagnostic Code 5257.

It is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness. DeLuca, 8 Vet. App. at 206-07.  The evidence includes the Veteran's consistent complaints of flare-ups of left knee pain which occurred, at the most, twice daily and was described as severe.  Pain levels were reported as high as 10 out of 10 during a flare-up.  The evidence also includes complaints of pain from excessive walking and sitting and the use of a prescribed brace and cane.  Notably, pain, fatigue, weakness, lack of endurance, painful motion, effusion, instability, tenderness, abnormal movement and guarding of movement were present on examination.  However, as also indicated, when quantified, the functional loss does not equate to criteria needed to assign a higher rating under Diagnostic Codes 5260 or 5261.  That is simply not shown.  

The Board emphasizes that, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki at 38-40.  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (so 0-percent disabling) under the applicable diagnostic code.  

In sum, a higher rating is not warranted as the Veteran's loss of range of motion with pain, fatigue, and weakness is adequately considered by the disability rating assigned herein.  

Left Knee Scar

Service connection for a residual surgical scar of the left anterior knee as secondary to service connected disability of left knee derangement with traumatic arthritis was established in the January 2010 rating decision.  A 10 percent disability rating was assigned from December 14, 2009, the date of the VA examination which identified the left knee surgical scar as being symptomatic.

Throughout the appeal period, the Veteran's residual of surgical scar, left anterior knee has been rated 10 percent disabling under Diagnostic Code 7804. 38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for superficial unstable scars. Diagnostic Code 7804 provides that one or two scars that are unstable or painful are rated 10 percent disabling.  Three or more scars that are unstable or painful are rated 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code, when applicable. 38 C.F.R. § 4.118.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion. Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling. Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage. Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk. The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under 38 C.F.R. § 4.25. Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck. 38 C.F.R. § 4.118.

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate Diagnostic Code. 38 C.F.R. § 4.118.

A VA examination was performed in December 2009.  The examination found the Veteran had a well healed post-surgical scar of the left anterior knee.  The scar measured 15 centimeters by 0 centimeters.  The skin was normal but the scar was tender on examination.  There was no underlying soft tissue or damage, no inflexibility of the skin, no facial scars, no inflammation, edema or keloid formation.  Moreover, the skin was normal around the scar and there was no limitation of motion or function due to the scar.

A March 2011 VA examination described the Veteran's scar as located in the anterior aspect of the left knee and was 21 centimeters long and 1/4 to 1/2 centimeters wide.  The scar was painful on examination but there was no skin breakdown.  The scar had no underlying soft tissue or damage and there was no limitation of motion caused by the scar.  However, the Veteran did describe a pulling in the scar area.  The Veteran also maintained normal functioning and there was no inflammation, edema, or keloid formation.  A second scar was described also on the anterior aspect of the left knee.  This scar was 1/2 centimeters long by 1/2 centimeters wide and was also painful on examination.  There was no skin breakdown and there was no underlying soft tissue damage.  However, again, the Veteran felt pulling in the scar area.  There was also no inflammation, edema or keloid formation.

A June 2015 VA examination diagnosed the Veteran with a scar over the anterior of the left knee.  The scar was found to be sensitive and occasionally painful.  However, the scar was not found to be unstable and did not have frequent loss of covering of skin over the scar.  Moreover, the scar was not both painful and unstable nor was it due to burns.  The linear length of the scar was 24 centimeters by .5 centimeters with the deep non-linear length and width of the scar measuring .3 centimeters by .2 centimeters.  

The March 2016 VA examiner found the Veteran has scars related to his left knee condition but the scars were not painful or unstable, nor did they have a total area equal to or greater than 39 square centimeters and was not located on the head, face or neck.  Specifically, the left knee scar measured 24 centimeters by .5 centimeters.

The medical evidence of record does not show evidence of three or four scars that are unstable or painful in order to warrant a 20 percent rating under Diagnostic Code 7804.  Additionally, the evidence of record does not provide for one or more scars that are both unstable and painful, as the scars identified with this Veteran have all been found to be stable in nature.

The Board has also considered the applicable of Diagnostic Codes 7800, 7801, 7802 and 7805; however, none of these Diagnostic Codes provide the Veteran with a higher disability rating.  Diagnostic Code 7800 is not for application in this case as the Veteran does not have evidence of disfigurement of the head, face or neck.  Furthermore, none of the Veteran's scars have been characterized as deep or have caused limited motion to apply Diagnostic Code 7801.  Lastly, Diagnostic Code 7802 provides a maximum evaluation of 10 percent and does not provide an avenue for increased evaluations. 38 C.F.R. § 4.118.

Based upon the forgoing, the Board finds that the Veteran is not entitled to higher evaluations for his service-connected residual of surgical scar, left anterior knee.


Earlier Effective Date for Left Knee Instability

A separate evaluation of service connection for left knee instability was granted with an evaluation of 20 percent effective June 9, 2015 in the March 2017 rating decision.

The Veteran is seeking an earlier effective date for the 20 percent disability rating for left knee instability prior to the effective date of June 9, 2015.  However, the Veteran did not state what he felt the correct effective date should have been for the separate rating.

Determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016).  An informal claim is any communication or action indicating an intent to apply for one or more benefits. 38 C.F.R. § 3.155(a) (2016).  Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement; however, there must first be a prior allowance or disallowance of a claim before this informal claim provision applies.

The United States Court of Appeals for Veterans Claims has held that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim.  If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then, under the analysis in Gaston, 605 F.3d at 984, the effective date is no earlier than the date of the claim.  The United States Court of Appeals for Veterans Claims (Federal Circuit) explained that the legislative intent in enacting 38 U.S.C.A. § 5110(b) was to allow for a grace period of up to one year for the Veteran to file the claim once he or she was aware of the increase in disability.  Id.  The Federal Circuit held that "consistent with the plain language of the statute and this legislative history, the only reasonable construction of 38 U.S.C. § 5110(b)(2) is that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."

A review of the record shows the Veteran has been service connected for the left knee since April 17, 1975, under Diagnostic Code 5259 with additional arthritis since 1994.  The record confirms the presence of left knee instability since at least 1975.  A July 1992 rating decision increased the left knee disability to 20 percent disabling under Diagnostic Code 5257, for instability.  

A December 1994 rating decision then increased the Veteran's left knee to 30 percent, and changed the description of the impairment to left knee derangement with instability and degenerative arthritis.  The Veteran next filed a claim seeking an increased rating for the left knee instability in September 2009. 

In the September 2009 claim for an increased rating for the left knee instability, the Veteran contended that he was living with constant pain.  A VA examination was performed in December 2009 which reported symptoms including pain, stiffness, swelling, giving way and locking.  The Veteran described flare-ups occurring every day with swelling and pain at night.  On examination, objective evidence of painful motion, instability, weakness, tenderness and guarding of movement were present.  Additionally, pain, fatigue, weakness, and lack of endurance during range of motion testing in the left knee were also present.  

While the earliest record that shows the Veteran met a separate evaluation based on limitation of extension was the June 9, 2015 VA examination, 38 C.F.R. § 4.59  recognizes that painful motion is an important factor of disability.  Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id. ; see Burton v. Shinseki, 25 Vet. App. 1   (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  

In light of the Veteran's contentions of pain in the left knee as well as the December 2009 VA examination providing objective evidence of painful motion, tenderness and guarding, the Board finds the Veteran is entitled to the minimum compensable rating for the left knee of 10 percent prior to June 9, 2015.  

Based on the foregoing, the Board finds entitlement to an earlier effective date for service connection of left knee instability is granted.


ORDER
	
New and material evidence has been received and the claim for entitlement to service connection for a right leg disability as secondary to service-connected disability of left knee derangement with traumatic arthritis is reopened.  The claim is allowed to this extent only.

New and material evidence has been received and the claim for entitlement to service connection for a back condition as secondary to service-connected disability of left knee derangement with traumatic arthritis is reopened.  The claim is allowed to this extent only.

Entitlement to a disability rating in excess of 30 percent for service-connected left knee derangement with traumatic arthritis is denied.

Entitlement to a disability rating in excess of 10 percent for service-connected residual of surgical scar, left anterior knee is denied.

Entitlement to an earlier effective date for the award of a separate rating for left knee instability is granted.


REMAND

Regarding the Veteran's claim for entitlement to service connection for a right leg disability as secondary to service-connected disability of left knee derangement with traumatic arthritis, the record includes a March 2015 report by Dr. D.M. which opined it is at least as likely as not that the Veteran's unbalanced, antalgic gait which was caused by his service-connected left knee, significantly caused additional stress across the Veteran's right lower extremity weight-bearing joints.  As such, it is his medical opinion that it is as likely as not that the extra mechanical forces placed across the Veteran's right medial compartment accelerated the traumatic arthritis process.   In support of that opinion, Dr. D.M. included supportive medical literature.   However, the record also includes a March 2016 VA examination which found the Veteran's present right leg disability was not caused or aggravated by his service-connected left knee derangement with traumatic arthritis.  The March 2016 VA examination did not address the conflicting positive nexus opinion provided by Dr. D.M. nor did it address the supportive medical literature identified by Dr. D.M. in providing his opinion.  As such, this opinion is inadequate.  A remand is necessary to resolve the conflicting medical opinions provided in the record by obtaining a supplemental medical opinion.  

The Veteran also contends that after years of problems with his left knee, causing his gait to be off, he developed severe back pain.  As previously discussed, his back pain increased significantly as a result of his work at an auto mechanic.  A March 2015 private examination completed by Dr. D.M. opined it was at least as likely as not that the Veteran's chronic mechanical low back syndrome was secondary to his left knee injury.  However, Dr. D.M. indicated the Veteran had not had a VA examination of his back at that time, nor had there been x-rays taken of his lumbar spine.  As such, this opinion cannot be assigned probative weight.  

Following Dr. D.M.'s opinion, a March 2016 VA examination was performed and diagnosed the Veteran with degenerative disc disease, spondylolisthesis and L5 spina bifida occulta.  These diagnoses satisfy the first prong of the service connection claim.  However, the March 2016 VA examination provided an inadequate opinion regarding the Veteran's secondary claim that his back condition was caused or aggravated by his service-connected left knee instability.  In particular, the examiner provided an opinion regarding causation but not aggravation.  The deficiency of the opinion is that the language 'caused by or related to" does not address aggravation.  See generally, El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  Rather, the question is whether the back condition was worsened beyond its natural progression by the left knee injury.

As such, the March 2016 opinion is inadequate and another examination is necessary in order to adjudicate this claim.

Lastly, while the VA examinations of record found the Veteran is not precluded from sedentary employment based on his service-connected disabilities, the medical opinion from Dr. D.M. dated March 2015 opined the Veteran was totally precluded from all types of substantially gainful employment due to his service-connected left knee disability since his last work day in 2012.  In support of that opinion, Dr. D.M. highlighted the Veteran's physical limitations in the form of standing and walking as well as his limited education.  Moreover, Dr. D.M. stated the Veteran has difficulty in seated positions as well and requires the ability to get up and move around.  Further, the Board notes the Veteran's prior work experience has predominately been in manual labor positions which, coupled with a high school education, limits the types of sedentary positions he may be able to perform.  

However, the Veteran is service-connected for left knee derangement with traumatic arthritis and assigned a 30 percent disability rating as of May 24, 1994, left knee instability with a 20 percent disability rating as of June 9, 2015 and residual surgical scar, left anterior knee associated with left knee derangement with traumatic arthritis with a 10 percent disability rating as of December 14, 2009 and he does not have additional disabilities that combine to 70 percent or greater during this time period.  This does not meet the jurisdictional requirements of 38 C.F.R. §4.16(a).  Therefore, the Board does not have jurisdiction to grant TDIU in the first instance.  A remand is necessary for the case to be referred to the Director, Compensation and Pension Service, for consideration of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records (in-patient and outpatient) and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded another examination for his right knee and back.  The claims file must be provided to the examiner for review.  

Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right leg disability or back condition has been

	a.  caused by his service-connected disability of left knee derangement with traumatic arthritis or
	b.  aggravated (permanently worsened beyond the natural progression) by his service-connected disability of left knee derangement with traumatic arthritis.

Additionally, relating to the Veteran's back, the examiner should address the medical literature identified in the March 2015 opinion by Dr. D.M.

A complete rationale must be provided for all opinions presented.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Refer the case to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.

4.  Following the completion of the above, the AOJ must review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.

5.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


